 1    REMPFER MOTT LUNDY, PLLC
      JOSEPH N. MOTT
 2
      Nevada Bar No. 12455
 3    SCOTT E. LUNDY
      Nevada Bar No. 14235
 4    10091 Park Run Dr., Ste. #200
      Las Vegas, NV 89145-8868
 5
      T: (702) 825-5303
 6    F: (702) 825-4413
      Joey@rmllegal.com
 7    Scott@rmllegal.com
 8    Attorneys for Plaintiff
      RUTH APPLE
 9
                                      UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11

12    RUTH APPLE,
                                                       Case No.: 2:19-cv-01093-RFB-DJA
13                   Plaintiff,
                                             STIPULATION AND PROPOSED ORDER TO
14    vs.                               RESCHEDULE HEARING ON [9] DEFENDANT’S FIRST
      CSAA GENERAL INSURANCE COMPANY       MOTION TO DISMISS re: [1] PETITION FOR
15
      dba AAA INSURANCE; CSAA INSURANCE REMOVAL   AND [10] SECOND MOTION TO DISMISS
16    EXCHANGE dba AAA INSURANCE; and          re [1] PETITION FOR REMOVAL SET
      MARIBEL LEYVA,
17                                                      (FIRST REQUEST)
                  Defendants.
18

19

20          Pursuant to LR 6-1, 6-2, 7-1, and 26-4, Plaintiff Ruth Apple (“Plaintiff” or “Apple”), by and

21   through her attorneys of records, Joseph N. Mott and Scott E. Lundy of Rempfer Mott Lundy,

22   PLLC, and Defendant CSAA General Insurance Company dba AAA Insurance and CSAA Insurance

23   Exchange dba AAA Insurance, by and through its attorneys of record, Jonathan Carlson of

24   McCormic, Barstow, Sheppard, Wayte & Carruth, LLP, hereby stipulate and agree to re-schedule

25   [9] First Motion to Dismiss re [1] Peition for Removal and [10] Second Motion to Dismiss re: [1]

26   Peition for Removal currently set for March 10, 2020. This is the parties’ first request for such a

27   continuance.

28                                              Page 1 of 2
                                                                              Rempfer Mott Lundy, PLLC
                                                                              10091 Park Run Dr., Ste. #200
                                                                              Las Vegas, NV 89145-8868
                                                                              (702) 825-5303; fax (702) 8254413
                                                                              Info@rmllegal.com
 1           This stipulation to continue the hearing date is based on Plaintiff’s recent change of

 2   counsel and the need for new counsel to prepare for the subject hearing.
             Based on the foregoing, the Parties respectively request the Court continue the hearing
 3

 4    date 14 days or as close thereto as the Court as calendar will allow.

 5           Dated this 9th day of March, 2020.
 6
     REMPFER MOTT LUNDY, PLLC                                MCCORMICK, BARSTOW, SHEPPARD,
 7
                                                             WAYTE & CARRUTH, LLP
 8
     /s/ Joseph N. Mott                                      /s/ Jonathan Carlson
 9   Joseph N. Mott                                          Jonathan Carlson
     Nevada Bar No. 12455                                    Nevada Bar No. 10536
10
     Scott E. Lundy                                          Attorneys for Defendants
11   Nevada Bar No. 14235                                    CSAA General Insurance Company and
     Attorneys for Plaintiff                                 CSAA Insurance Exchange
12   Ruth Apple
13

14                                                   ORDER

15       IT IS SO ORDERED that the hearing set for March 10, 2020 at 10:00 AM is vacated and reset for

16   March 17,2020 at 11:00 AM in LV Courtroom 7C.
                               9th   , 2020.
17
          Dated: March 9, 2020.
18

19                                                            __________________________
                                                              RICHARD F. BOULWARE, II
20
                                                              UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28                                                Page 2 of 2
                                                                              Rempfer Mott Lundy, PLLC
                                                                              10091 Park Run Dr., Ste. #200
                                                                              Las Vegas, NV 89145-8868
                                                                              (702) 825-5303; fax (702) 8254413
                                                                              Info@rmllegal.com
